                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 JASON JONES,                                  )
                                               )
              Plaintiff,                       )
                                               )
 v.                                            )       No.:       2:20-CV-78-PLR-DCP
                                               )
 HAMBLEN CO. SHERIFF’S DEPT.,                  )
 et al.,                                       )
                                               )
              Defendants.                      )

                                   JUDGMENT ORDER

       For the reasons expressed in the memorandum opinion and order filed this day, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C.

§ 1983, is DISMISSED for failure to state a claim upon which relief may be granted. 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Additionally, because the Court CERTIFIED in the memorandum opinion that any appeal

taken from this decision would not be taken in good faith, Plaintiff is DENIED permission to

proceed in forma pauperis on any subsequent appeal. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close this case.

       SO ORDERED.


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE



 ENTERED AS A JUDGMENT


 /s/ JOHN L. MEDEARIS
      CLERK OF COURT
